DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-5 of U.S. Application No. 16/182,094 filed on 11/06/2018 have been examined.
The amendment filed on 05/05/2021 has been entered and fully considered.
Claims 1 and 4-5 have been amended.
Claims 1-5 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claim 5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claim 5 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-5 have been withdrawn.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/05/20201 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
As per claims 1 and 4-5, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the object vehicle information including information about a driving tendency of a driver of the object vehicle and information about a load amount of the object vehicle wherein the load amount is an increased amount of weight based on the object vehicle's weight as a reference, and the load amount is estimated from an accelerator pedal position and an acceleration of the object vehicle.
Claims 2-3 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662